OPINION NOBLE, Justice. Alan A. Koff and Lupe P. Rivera, as the Mayor and City Clerk of Lordsburg, New Mexico, have sued out a writ of error seeking review of ’an ex parte peremptory writ of mandamus directing them to issue warrants payable to petitioners by reason of their claimed employment by the city for the month of May, 1966. The facts in this case are identical with those in the opinion filed this day in Rivera v. Nunn, 78 N.M., 430 P.2d 102, except for the period for which compensation was sought. Upon authority of Rivera v. Nunn, supra, this case is reversed and remanded with direction to the lower court to vacate the ex parte peremptory writ of mandamus and to proceed in a manner not inconsistent with the opinion in that case. It is so ordered. CARMODY, J., and RICHARD A. STANLEY, District Judge.